
	

113 HR 613 IH: Systemic Risk Mitigation Act
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 613
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a market-based trigger to determine the
		  capital adequacy of bank holding companies and decrease systemic risk, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Systemic Risk Mitigation
			 Act.
		2.DefinitionsIn this Act:
			(1)Average daily
			 closing price
				(A)In
			 generalThe term average daily closing price means
			 the average daily closing price of a credit default swap on long-term
			 subordinated debt of a bank holding company during a 30-day period.
				(B)RegulationsThe Board, through regulations, shall
			 develop a method to determine the daily closing price of a credit default swap
			 on long-term subordinated debt of a bank holding company and shall calculate
			 the average daily closing price accordingly.
				(2)Bank holding
			 companyThe term bank
			 holding company has the same meaning given such term in section 2 of the
			 Bank Holding Company Act of 1956 (12 U.S.C. 1841), but shall only include such
			 companies with total consolidated assets greater than or equal to
			 $50,000,000,000.
			(3)BoardThe
			 term Board means the Board of Governors of the Federal Reserve
			 System.
			(4)Credit default
			 swapThe term credit
			 default swap has the same meaning given the term swap
			 agreement in section 206A of the Gramm-Leach-Bliley Act (15 U.S.C. 78c
			 nt).
			(5)Long-term
			 subordinated debtThe term
			 long-term subordinated debt means unsecured bonds or other debt
			 instruments issued by a bank holding company that—
				(A)is subordinated to
			 the claims of depositors or general creditors; and
				(B)has a maturity
			 date not less than 5 years.
				(6)Stress
			 test
				(A)In
			 generalThe term stress test means an evaluation
			 designed by the Board to determine whether a bank holding company—
					(i)has
			 the capital, on a total consolidated basis, necessary to absorb losses as a
			 result of adverse economic conditions; and
					(ii)is sufficiently capitalized to meet
			 systemically important obligations.
					(B)RegulationsThe term systemically important
			 obligation shall be defined in regulations prescribed by the
			 Board.
				(7)Tier 1
			 capitalThe term tier 1
			 capital has the same meaning given in part 225 of title 12, Code of
			 Federal Regulations, as in effect on the date of enactment of this Act, or any
			 successor thereto.
			3.Market-based
			 trigger to determine adequacy of capital
			(a)Market-Based
			 trigger
				(1)Greater than 50
			 basis points
					(A)In
			 generalIn the case that the
			 average daily closing price exceeds 50 basis points—
						(i)the Board shall notify the bank holding
			 company that it needs to raise additional tier 1 capital in order to reduce
			 such closing price below 50 basis points;
						(ii)not
			 later than 14 days (or less if the Board makes a determination that conditions
			 warrant a shorter period of time) after such notification under clause (i),
			 such company shall submit to the Board an action plan detailing how the company
			 intends on remediating its capital deficiency;
						(iii)such company has 30 days to implement the
			 plan submitted under clause (ii) after such plan is approved by the Board;
			 and
						(iv)if
			 after the end of the 30-day period described in clause (iii) the average daily
			 closing price exceeds 50 basis points, the Board and such company shall repeat
			 clause (i) through (iii) until such closing price is less than or equal to 50
			 basis points.
						(B)Appeal
						(i)In
			 generalA bank holding
			 company may appeal the findings of the Board under subparagraph (A) and request
			 that the Board conduct a stress test.
						(ii)TollingAn
			 appeal made pursuant to clause (i) shall toll any deadline specified under
			 subparagraph (A) until the conclusion of the appeals process.
						(iii)Capital
			 deficiencyIf the Board
			 determines, after conducting a stress test pursuant to clause (i), that the
			 bank holding company has a capital deficiency, the Board and the bank holding
			 company shall repeat clause (i) through (iii) of subparagraph (A) in accordance
			 with clause (iv) of such subparagraph.
						(2)Greater than 75
			 basis pointsIn the case that
			 the average daily closing price exceeds 75 basis points—
					(A)the Board shall notify the bank holding
			 company in accordance with clause (i) of paragraph (1)(A);
					(B)such company shall submit and implement an
			 action plan in accordance with clause (ii) and (iii) of paragraph
			 (1)(A);
					(C)the Board may
			 suspend or limit dividends paid by the bank holding company until such
			 company’s average daily closing price is less than or equal to 50 basis
			 points;
					(D)the Board shall
			 notify the company that it will be placed into receivership in accordance with
			 paragraph (3) if the average daily closing price exceeds 100 basis
			 points;
					(E)the Board shall conduct a stress test;
			 and
					(F)if the Board determines, after conducting a
			 stress test pursuant to subparagraph (E), that such company has a capital
			 deficiency, not later than 14 days (or less if the Board makes a determination
			 that conditions warrant a shorter period of time) after such stress test is
			 completed, such company shall submit and implement an action plan in accordance
			 with clause (ii) and (iii) of paragraph (1)(A).
					(3)Greater than 100
			 basis pointsIn the case that
			 the average daily closing price exceeds 100 basis points, the Board shall place
			 the company into receivership in accordance with the orderly liquidation
			 authority provided under title II of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5381 et seq.).
				(b)Failure To
			 submit action planA failure
			 by a bank holding company to submit an action plan pursuant to subsection (a)
			 within the time period required under such subsection shall result in the Board
			 placing such company into receivership as described in subsection
			 (a)(3).
			(c)Limitation on
			 claims for holders of long-Term subordinated debtAny entity that
			 is a holder of long-term subordinated debt of a bank holding company that has
			 been placed into receivership pursuant to this section shall receive the lesser
			 of—
				(1)80 percent of the
			 face value of such debt; or
				(2)the residual value
			 of such company after all other claims of other creditors have been
			 satisfied.
				(d)Subordinated
			 debt requirement
				(1)In
			 generalThe Board shall require each bank holding company to
			 issue and maintain long-term subordinated debt in an amount greater than or
			 equal to 15 percent of the total consolidated assets of such company.
				(2)DeadlineA
			 bank holding company shall meet the requirement set forth in paragraph (1) no
			 later than the effective date of this section.
				(3)Failure to meet
			 requirementIf a bank holding company fails to meet the
			 requirement set forth in paragraph (1), such company shall submit a plan to the
			 Board describing the steps the company will take to meet such requirement.
				(e)Effective
			 dateThis section shall take effect 2 years after the date of the
			 enactment of this Act.
			4.Repeal
			(a)Prohibitions on
			 proprietary tradingSection
			 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is repealed.
			(b)Enhanced
			 Prudential StandardsSection 165 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5365) is repealed.
			
